MEMORANDUM **
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (“BIA”) did not abuse its discretion when it denied petitioner’s motion, concluding that the motion was numerically barred if the BIA construed it as a motion for reconsideration, and that the motion was insufficient if the BIA construed it as a motion to reopen. See 8 C.F.R. § 1003.2(a), (b)(2), (c)(1), (c)(2). Accordingly, this petition for review is denied.
The motion for stay of voluntary departure, filed after the expiration of the voluntary departure period, is denied. Garcia v. Ashcroft, 368 F.3d 1157, 1159 (9th Cir. 2004).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.